AMENDMENT TO EXECUTIVE EMPLOYMENT
AGREEMENT
 
THIS AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT is entered into as of the date
signed by the parties below by and between Adams Golf, Inc. and its subsidiaries
(the "Company") and Mr. Oliver Brewer (the "Executive");
 
RECITALS
 
WHEREAS, the Executive is currently under an Executive Employment Agreement with
the Company executed on November 3, 2009.
 
WHEREAS, the Executive has voluntarily taken a salary reduction consisting of
$150,000 because of the economic recession and the state of the Company’s
business,
 
WHEREAS, as result of the Executive’s voluntary salary reduction, devotion to
the Company and performance, the Company desires to extend the Executive’s
employment with the Company an additional two years up through December 31, 2012
on the same terms and conditions of his existing Executive Employment Agreement
except as modified herein below:
 
NOW THEREFORE, in consideration of the promises and mutual covenants contained
herein, the parties agree to amend the Executive’s Employment Agreement as
follows.
 
AMENDMENTS
 
1. 
NEW EXTENDED TERM OF EMPLOYMENT

 
The term of the Executive’s employment shall be extended an additional 2 years,
through December 31, 2012.
 
2.
NEW BASE SALARY COMPENSATION

 
The Executive’s new base salary, which shall supersede and replace his old base
salary, shall be as follows:
 
A.   
Commencing November 1 through calendar year 2009, the Executive’s base salary
shall be $360,000.


B.    
For each of the calendar years, 2010, 2011 and 2012, the Executive shall be paid
an annual base salary in the amount of .475% of the Company’s trailing twelve
month revenues (which shall be re-calculated bi-annually) but in no case shall
the annual salary be less than $360,000 per year and in no case shall it be more
than $500,000 per year.  Based on the Company’s trailing twelve month revenues,
the Executive’s base salary commencing January 1, 2010 shall be $360,000.   The
Executive’s base salary commencing July 1, 2010 shall be re-calculated using the
Company’s trailing twelve month  revenues from the period July 1, 2009 through
June 31, 2010.

 
 3. 
INCENTIVE COMPENSATION  UNCHANGED.

 
The Executive’s eligibility for semi-annual bonuses shall remain as stated in
his Executive Employment Agreement .
 
4. 
NEW LONG TERM INCENTIVE PAYMENT.

 
The below stated long term incentive payment eligibility for the Executive shall
supersede and replace the Executive’s current long term incentive payment
eligibility.
 
A.   
The long term incentive payment eligibility shall based on the cumulative EBITDA
of the Company for the years 2010-2012 (excluding one time charges such as
litigation settlement payments) as follows:

 
 
(1)
If the Company achieves a cumulative EBITDA of Seven Million Five Hundred
Thousand ($7,500,000) dollars the Executive shall be granted an incentive
payment of Seven Hundred Fifty Thousand ($750,000) dollars.

 

 
(2)
If the Company achieves a cumulative EBITDA greater than Seven Million Five
Hundred Thousand ($7,500,000) dollars but less than Twelve Million ($12,000,000)
dollars the Executive shall be granted an incentive payment that is prorated
accordingly between the two goals.

 

 
(3)
If the Company achieves a cumulative EBITDA of Twelve Million ($12,000,000)
dollars the Executive shall be granted an incentive payment of One Million Five
Hundred Thousand ($1,500,000) dollars.

 

 
(4)
Additionally, if the Company achieves a cumulative EBITDA that is greater than
Twelve Million ($12,000,000) dollars, the Executive shall receive five (5%) of
all cumulative EBITDA greater than Twelve Million ($12,000,000) dollars.


B.    
The long term incentive payment, if made, shall be made as soon as
administratively feasible but not later than February 15, 2013 as follows.

 
5.
ADDITIONAL EQUITY PARTICIPATION.

 
In addition to the equity participation for which the he Executive is already
eligible under his existing Executive Employment Agreement, the Executive shall
also be entitled to additional equity participation for the calendar years 2010,
2011 and 2012 as follows:
 
A.   
calendar year 2010:  25,000 shares of the Company’s restricted shares of common
stock, twelve Thousand five hundred (12,500) shares on the last trading day of
June and twelve Thousand five hundred (12,500) shares on the second to last
trading day of December.  The Executive shall be solely responsible for all
taxes associated with these grants.

 
B.    
calendar year 2011:  75,000 of the Company’s restricted shares of common stock,
.37,500 shares on the last trading day of June and 37,500 on the second to last
trading day of December.  The Executive shall be solely responsible for all
taxes associated with these grants.

 
C.    
calendar year 2012:  75,000 of the Company’s restricted shares of common stock,
.37,500 shares on the last trading day of June and 37,500 on the second to last
trading day of December.  The Executive shall be solely responsible for all
taxes associated with these grants.

 
6. 
WAIVER OF RIGHT TO RECAPTURE VOLUNTARILY REDUCED SALARY

 
The parties expressly acknowledge and agree that in consideration for the
extension of term and other good and valuable consideration provided the
Executive in this Amendment that the Executive is forever waiving and
relinquishing his rights, whether in contract or equity, to collect on and/or in
any way recapture salary amounts that he has voluntarily relinquished to prior
to execution of this Amendment.
 
7. 
NON RELIANCE

 
Each party to this Amendment represents, warrants and acknowledges that in
entering into this Amendment that he/it has not relied upon any act,
representation, or warranty by any other party thereto, or by any of their
representatives or attorneys, except as may be expressly contained in this
Amendment.  Each party further represents and warrants that he/it has thoroughly
discussed all aspects of this Amendment with his or its attorneys, that he/it
has had a reasonable time to review this Amendment, that he/it fully understands
the provisions of this Amendment and the effect thereof and that he/it is
entering into this Amendment voluntarily and of his/its own free will.
 
8. 
ENFORCEABILITY OF EXISTING EXECUTIVE EMPLOYMENT AGREEMENT

 
All terms and conditions of the existing Executive Employment Agreement not
expressly modified herein shall remain in full force and effect.
 
9. 
COUNTERPARTS and COPIES

 
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which together shall be deemed one and
the same instrument.  Copies of signatures may be used for all purposes in place
of original signatures.
 


 
The Company
Executed on November  3, 2009.

 


 
/s/ Byron H. Adams
By:  Byron H. Adams
Chairman of the Board of Directors of Adams Golf, Inc.
 
 
The Executive
Executed on November  3, 2009.

 


 
/s/ Oliver G. Brewer III
By:  Oliver G. Brewer III
Chief Executive Officer of Adams Golf, Inc.

